Case: 08-30354     Document: 00511549778         Page: 1     Date Filed: 07/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 25, 2011
                                     No. 08-30354
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KELVIN D JOSHUA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 1:97-CR-10012-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Kelvin D. Joshua in
his proceeding pursuant to 18 U.S.C. § 3582(c)(2) moved for leave to withdraw
and filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Joshua has not filed a response.
        During the pendency of this appeal, Joshua completed his sentence of
imprisonment and began a term of supervision. The appeal is, therefore, moot.
See United States v. Boston, No. 08-10341, 2011 WL 1057563, at *1–2 (5th Cir.
Mar. 23, 2011) (unpublished). The appeal is dismissed and counsel’s motion to
withdraw is denied as unnecessary.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Case: 08-30354   Document: 00511549778   Page: 2   Date Filed: 07/25/2011

                            No. 08-30354

   APPEAL DISMISSED; MOTION DENIED.




                                  2